Citation Nr: 9929154	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-22 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of march- type fracture of the right tibia.

2.  Entitlement to an increased (compensable) rating for 
residuals of march- type fracture of the 4th left metatarsal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1945 to 
November 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied increased (compensable) 
ratings for residuals of march- type fractures of the right 
tibia and fourth left metatarsal.

In his hearing testimony, the appellant appears to have 
claimed service connection for bilateral knee disability 
secondary to service connected right tibia fracture.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claims has been obtained.

2.  The appellant's march- type fracture of the right tibia 
is principally manifested by subjective complaint of pain 
causing moderately significant functional loss, with clinical 
evidence of no tenderness, no deformity and no edema.

3.  The appellant's march- type fracture of the 4th 
metatarsal of the left foot is principally manifested by 
minimal residual deformity with subjective complaint of pain, 
but absent any other clinically significant evidence of 
residual disability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for residuals of 
march- type fracture of the right tibia have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.1, 
4.3, 4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 5003, 5262 
(1998).

2.  The criteria for an increased (compensable) rating for 
residuals of march- type fracture of the 4th metatarsal of 
the left foot have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.1, 4.3, 4.40, 4.45, 4.71a, 
Part 4, Diagnostic Codes 5283, 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Summary

As a preliminary matter, the Board finds that the appellant's 
claims are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented claims which 
are plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 
631 (1992).  Furthermore, he has undergone recent VA 
examinations, and the record does not reveal any additional 
sources of relevant information which may be available 
concerning the present claims.  The Board accordingly finds 
the duty to assist him, mandated by 38 U.S.C.A. § 5107, has 
been satisfied.

The Board must determine whether the weight of the evidence 
supports his claim(s) or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against his claim(s), the claim(s) must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 
(1998); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The appellant contends that residual disability stemming from 
his service connected march- type fractures of the right 
tibia and 4th metatarsal of the left foot warrants disability 
evaluations in excess of the currently assigned 0 percent 
ratings.  During his appearance before the RO in May 1998, he 
testified to constant pain, tenderness, and swelling in the 
right leg and left foot.  He stated that his symptoms had 
progressively worsened over the years and were aggravated by 
increased physical exertion.  He also stated that he favored 
his left foot and right leg when walking and that he used a 
cane to ambulate.  He contended that his foot and right leg 
disabilities, as well as a bilateral knee disability, limited 
his normal daily activities. 

Service medical records reveal that, in May 1945, the 
appellant sustained a march- type fracture of the right tibia 
located approximately 8- 10 centimeters below the knee.  His 
treatment regimen included casting, reconditioning and 
longitudinal arch support.  In August 1945, x- ray 
examination findings revealed firm bone union of the fracture 
and he was discharged to duty.  That same month, he sustained 
a simple march- type fracture of the 4th left metatarsal.  He 
was treated with reconditioning and a metal bar to the shoe.  
An x-ray examination, conducted at the end of September, 
revealed that a moderate callus had developed but that the 
union was far from complete.

On VA examination, dated in July 1947, the appellant 
complained of right leg pain which was worse during damp 
weather, and left foot ache which was exacerbated by 
prolonged periods of walking or standing.  X- ray examination 
was negative for evidence of fracture of the right tibia.  
There was evidence of an old united fracture of the 4th 
metatarsal bone of the left foot with perfect alignment.  The 
examiner commented that there appeared to be no reason why 
the left foot should be bothering the appellant.  VA 
examinations, dated in July 1949 and December 1959, found no 
basis for the appellant's subjective complaints of left foot 
and right leg pain.

In a letter dated in September 1996, J. Edwin Morriss, III, 
M.D., reported the appellant's history of shrapnel injury of 
the left anterior leg as secondary to a tibial fracture.  Dr. 
Morriss noted findings of progressive problems with 
degenerative joint disease and genu varus deformity.  He also 
indicated that the appellant required the use of a cane to 
walk, and that he was nearing the point of becoming totally 
disabled from gainful employment.

On VA bones and feet examinations, dated in November 1996, 
the appellant complained of progressive right leg and left 
foot pain.  Physical examination of the right leg was 
negative for shortening, intra- articular movement at the 
fracture site, or false motion at the knee or the fracture 
site.  He did have degenerative changes of the knees and genu 
valgus deformity bilaterally.  The appearance and function of 
the left foot was normal, and there was no evidence of 
deformity or ischemia.  His gait was essentially normal and 
he was able to rise on his heels and toes.  

A progress note from Dr. Morriss, dated in January 1995, 
records the appellant's complaint of "some pain in the mid 
calf."  In 1996, he complained of a significant increase in 
his knee pain.  In December 1996, he underwent arthroplasty 
of the right knee due to severe varus degenerative joint 
disease at the Southern Bone and Joint Specialists, P.C. 

On VA foot examination, dated in April 1998, the appellant 
complained of pain in the left foot and ankle which radiated 
into the distal part of the left leg.  The pain was made 
worse with prolonged standing and walking, and relieved by 
sitting or lying.  Physical examination of the left foot and 
leg was negative for tenderness, deformity or edema.  Range 
of motion of the left ankle was limited to 6 degrees of 
dorsiflexion and 51 degrees of plantar flexion.  X- ray 
examination of the left foot revealed an old fracture of the 
4th metatarsal left with minimal residual deformity.  
Diagnoses were remote fracture of the 4th metatarsal bone in 
left foot with minimal deformity and posterior calcaneal spur 
left.  The examiner commented that that the appellant had 
functional loss due to pain in the left foot, but that it was 
unlikely that his persistent problem with pain in the foot 
and ankle was due to his remote fracture of the 4th 
metatarsal.

On VA bones and joints examinations, dated in April 1998, the 
appellant reported a long- standing history of pain in the 
mid pre- tibial area of the right which had worsened 3- 4 
years ago.  His problems were complicated by degenerative 
joint disease of both knees.  He related most of his 
complaint of pain to the knees and ankles.  Physical 
examination of the right lower extremity in the tibia area 
was negative for tenderness, deformity or edema.  X- ray 
examination of the right tibia was reported as normal.  There 
was degenerative arthritis and genu valgum deformity of both 
knees.  Extension of the right knee was limited to 0 degrees 
and flexion was limited to 105 degrees.  Diagnosis included 
remote fracture of the right tibia by historical data.  It 
was the examiner's opinion that the degenerative arthritis in 
the right knee was not related the remote fracture of the 
right tibia.  It was also the opinion of the examiner that 
functional loss due to pain in the right tibia was moderately 
significant.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

II.  Increased rating - march- type fracture of the right 
tibia

The severity of a tibia disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  Currently, the appellant is in receipt of 
a noncompensable disability evaluation for his residuals of 
march- type fracture of the right tibia.  In April 1998, a VA 
examiner opined that the appellant's degenerative arthritis 
in the right knee was not related to his remote fracture of 
the right tibia.  As such, consideration of diagnostic 
criteria involving his right knee, to include his genu valgum 
deformity, is not warranted.

Under the pertinent diagnostic codes, a 10 percent disability 
evaluation would be warranted for impairment of the tibia or 
fibula, by either nonunion or malunion, with ankle disability 
(Diagnostic Code 5262).

The recent clinical evidence does not reflect impairment of 
the tibia by malunion or nonunion.  Accordingly, a 
compensable rating is not warranted under Diagnostic Code 
5262.  This evidence also shows that the tibia fracture does 
not result in leg shortening, tenderness, deformity or edema.  
On the other hand, the appellant has reported increased pain 
in the mid- tibial area.  He has also  testified to pain, 
tenderness, and swelling of the right leg upon use.  In this 
regard, it is significant that a VA examiner recently 
characterized the pain as causing moderately significant 
functional loss.  

In the Board's judgment, the mid- tibial pain is equivalent 
to arthritis associated with pain on movement.  38 C.F.R. 
Part 4, Diagnostic Code § 5003.  With application of the 
benefit of the doubt rule, and consideration of the holding 
in DeLuca v. Brown, 8 Vet.App. 202 (1995), the Board 
concludes that a 10 percent rating for the remote march- type 
fracture of the tibia is warranted. 

III.  Increased rating - march- type fracture of the right 
tibia

The severity of a foot disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  Currently, the appellant is in receipt of 
a noncompensable disability evaluation for his march- type 
fracture of the 4th left metatarsal.  A 10 percent disability 
evaluation is warranted for malunion or nonunion tarsal or 
metatarsal bones with moderate disability (Diagnostic Code 
5283) or other moderate foot injuries (Diagnostic Code 5284).

The recent medical evidence reveals an old fracture of the 
4th metatarsal left with minimal deformity.  There is no 
evidence of malunion or nonunion of the 4th metatarsal bone.  
The appellant does voice complaint of pain, tenderness, and 
swelling, but there is no clinically significant evidence of 
residual disability stemming from his remote fracture of the 
4th metatarsal.  In this respect, a VA examiner recently 
opined that it was unlikely that the appellant's persistent 
problem with pain in the foot and ankle was due to his remote 
fracture of the 4th metatarsal.  As such, the Board finds, by 
a preponderance of the evidence, that the appellant is not 
entitled to an increased (compensable) disability rating 
under Diagnostic Codes 5283 or 5284.  In the absence of any 
functional limitations of the left foot related to his remote 
fracture of the 4th metatarsal, a separate compensable rating 
pursuant to 38 C.F.R. §§ 4.40, 4.45 is also not warranted.


ORDER

A 10 percent disability rating for residuals of residuals of 
march- type fracture of the right tibia is granted, subject 
to the criteria that govern the payment of monetary awards.

An increased (compensable) rating for residuals of march- 
type fracture of the fourth left metatarsal is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

